IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
T. J. JOHNSON PLAINTIFF
V. CIVIL ACTION NO.: 1:19-cv-018-GHD-DAS
WAL-MART STORES EAST, LP DEFENDANT

AGREED JUDGMENT OF DISMISSAL WITH PREJUDICE
THIS CAUSE having come on for consideration on the ore tenus motion of Plaintiff, T.J.
Johnson, through his attorney, for entry of a Judgment of Dismissal to dismiss this cause with
prejudice on the basis that all claims have been fully resolved and compromised, and the Court,
understanding that Defendant, Wal-Mart Stores East, LP, joins this motion, finds that the relief
requested is well founded and should be GRANTED.
IT IS, THEREFORE, ORDERED AND ADJUDGED, that the herein-styled and
numbered cause be, and the same ‘hereby is, dismissed with prejudice.

SO ORDERED, this the [ £ day of February, 2020.

Ale. it Nn

SENIOR U.S. DISTRICT JUDGE

APPROVED AND AGREED TO BY:

/s/_ Thomas M. Louis _ts/_Jeffery M. Navarro
Thomas M. Louis (MSB No. 8484) Jeffery M. Navarro (MSB No. 3755)
Dorissa S. Smith (MSB No. 104541) P.O. Box 162
Wells Marble & Hurst, PLLC Amory, MS 38821
P, O. Box 131 Attorney for Plaintiff

Jackson, MS 39205-0131
Attorneys for Defendant
